Citation Nr: 0906412	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral deep vein 
thrombosis, claimed as bilateral leg blood clots.

2.  Entitlement to service connection for a bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to 
October 1945 and from April 1948 to May 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veteran Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran's service 
treatment records are unavailable due to a fire at the 
National Achieves and Records Administration.  The Board 
notes that additional VA treatment records may exist, which 
have not been obtained by the RO.  The Veteran contends in 
his June 2006 claim, and at his September 2006 initial visit 
to the Little Rock, Arkansas VA medical facility, that he was 
treated at the VA medical facility in Fayetteville, Arkansas; 
however these treatment records are not of record.  Though 
the Veteran has not provided the months of his treatment, his 
statements to medical professionals at the Little Rock VA 
medical facility indicate he sought treatment prior to 
September 2006 at the Fayetteville VA medical facility.  As 
there are no treatment records prior to September 2006, the 
Board notes that the VA medical facility in Fayetteville may 
have records related to both the Veteran's claims.  
Consequently, medical records from the Fayetteville VA 
medical facility may assist the Veteran in substantiating his 
claims and efforts to obtain these VA medical facility 
records must be made before the issues can be resolved.
Likewise, a VA examination and opinion addressing the causes 
of the claimed disabilities would be useful in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request all the veteran's treatment 
records from the VA Medical Facility in 
Fayetteville, Arkansas, to include those 
dated prior to September 2006.   

2.  The Veteran should be afforded VA 
examinations to determine the etiology of 
any bilateral eye and bilateral leg deep 
vein thrombosis disability which the 
Veteran may currently have.  The claims 
folder should be made available to and 
reviewed by the examiners before the 
examinations.  The examiners should record 
the full history of the disorder, including 
the Veteran's own account of the etiology 
of his disability, and specifically comment 
as to the likelihood that any currently 
found eye disability and deep vein 
thrombosis is related to service, with a 
clearly stated rationale for this opinion.  
If any studies are necessary, they should 
be performed and all findings reported in 
detail.

3.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



